CALOGERO, Justice.
As in the companion case of Trahan v. Liberty Mutual Insurance Company, 314 So.2d 350 (La.1975) decided this day, there is before us here a judgment of the Court of Appeal for the Third Circuit overruling defendants’ exceptions of prescription and res judicata.
For the reasons assigned in that companion case, the judgment of the Court of Appeal is reversed and that of the District Court sustaining defendants’ exception of prescription reinstated.
Reversed.
SUMMERS, J., concurs.